


EXHIBIT 10.23


PRIMERICA, INC.
RESTRICTED STOCK AWARD AGREEMENT
Primerica, Inc. (“Primerica”) hereby grants to [NAME] (the “Participant”), the
restricted shares (“Restricted Shares”) of Primerica's common stock, par value
$.01 per share (“Common Stock”) pursuant to the Primerica, Inc. 2010 Omnibus
Incentive Plan (the “Plan”). The terms, conditions and restrictions applicable
to the Restricted Shares are contained in the Plan and in this Restricted Stock
Award Agreement (the “Agreement”). Capitalized terms not defined herein shall
have the meaning assigned to such terms in the Plan.
1.Grant of Restricted Shares
Grant Date:
[AWARD DATE]
Number of Shares:
[# SHARES]
Vesting Dates (one-third of the Restricted Shares vesting on each vesting date):
[VEST DATE 1]
 
[VEST DATE 2]
 
[VEST DATE 3]



2.Termination of Employment. Notwithstanding anything to the contrary herein,
upon a termination of the Participant's employment, the Restricted Shares shall
be treated as follows:


(a)Voluntary Resignation; Termination for Cause. If the Participant voluntarily
terminates employment with Primerica or if Primerica terminates the
Participant's employment for Cause, vesting of the Restricted Shares will cease
on the date the Participant's employment is so terminated, the unvested portion
of the Restricted Shares (if any) will be canceled and the Participant shall
have no further rights of any kind with respect to any unvested Restricted
Shares.


(b)Death or Involuntary Termination Other than for Cause.  If the Participant's
employment is terminated by Primerica for any reason other than Cause (other
than following the Participant's disability, as described below), or upon the
Participant's death, the unvested portion of the Restricted Shares (if any) will
vest as of the termination date.


(c)Disability.  The Restricted Shares will continue to vest during the first
12 months of the Participant's approved disability leave pursuant to the
Primerica disability policy applicable to the Participant (the “Disability
Policy”). If the Participant remains on an approved disability leave for more
than one year pursuant to the Disability Policy, the unvested portion of the
Restricted Shares (if any) will vest as of the first anniversary of the
commencement of such approved disability leave.


3.Stockholder Rights.  The Participant will have all of the rights of a holder
of shares with respect to the Restricted Shares (until and unless the Restricted
Shares are forfeited), including, without limitation, the right to vote such
shares and the right to receive all dividends




--------------------------------------------------------------------------------




or other distributions with respect to such shares, both prior to and after the
lapse and removal of the vesting restrictions set forth herein, and, if shares
are ultimately forfeited, prior to such forfeiture.


4.Consent to Electronic Delivery.  In lieu of receiving documents in paper
format, by receipt of the Restricted Shares, the Participant consents, to the
fullest extent permitted by law, to electronic delivery of any documents that
Primerica may be required to deliver (including, but not limited to,
prospectuses, prospectus supplements, grant or award notifications and
agreements and all other forms or communications) in connection with the
Restricted Shares. Electronic delivery of a document to the Participant may be
via a Primerica e-mail system or by reference to a location on an Internet site
to which the Participant has access.


5.Tax Withholding.  The Participant shall be solely responsible for any
applicable taxes (including, without limitation, income, payroll and excise
taxes) and penalties, and any interest that accrues thereon, incurred in
connection with the Restricted Shares, including the payment of any dividends
with respect thereto. Upon vesting of the Restricted Shares, Primerica shall
have the right to require payment of, or may deduct or sell a number of shares
sufficient to cover, withholding of any applicable federal, state, local,
foreign or other governmental taxes or charges required by law and to take such
other action as may be necessary to satisfy any such withholding obligations.


6.Compliance with EESA. To the extent that the Participant and the Restricted
Shares are subject to Section 111 of the Emergency Economic Stabilization Act of
2008, as amended, and any regulations, guidance or interpretations that may from
time to time be promulgated thereunder (“EESA”), then any payment of any kind
provided for by, or accrued with respect to, the Restricted Shares must comply
with EESA, and the Agreement and the Plan will be interpreted or reformed to so
comply. If requested by Primerica, the Participant will grant to the U.S.
Treasury Department (or other body of the U.S. government) and to Primerica a
waiver in a form acceptable to the U.S. Treasury Department (or other body) and
Primerica releasing the U.S. Treasury Department (or other body) and Primerica
from any claims that the Participant may otherwise have as a result of the
issuance of any regulations, guidance or interpretations that adversely modify
the terms of the Restricted Shares that would not otherwise comply with the
executive compensation and corporate governance requirements of EESA or any
securities purchase agreement or other agreement entered into between Primerica
or its affiliates and the U.S. Treasury Department (or other body) pursuant to
EESA.


7.Entire Agreement.  The Agreement and the Plan constitute the entire
understanding between Primerica and the Participant regarding the Restricted
Shares and supersede all previous written, oral, or implied understandings
between the parties hereto about the subject matter hereof.


8.No Right to Employment. Nothing contained herein, in the Plan, or in any
prospectus shall confer upon the Participant any rights to continued employment
or employment in any particular position, at any specific rate of compensation,
or for any particular period of time.






































2






--------------------------------------------------------------------------------




9.Arbitration.  Any disputes related to the Restricted Shares shall be resolved
by arbitration in accordance with Primerica's arbitration policies. In the
absence of an effective arbitration policy, the Participant acknowledges and
agrees that any dispute related to the Restricted Shares shall be submitted to
arbitration in accordance with the Commercial Rules of the American Arbitration
Association, if so elected by Primerica in its sole discretion.


10.Conflict. In the event of a conflict between the Agreement and the Plan, the
Plan shall control.


11.Governing Law. The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware.


12.Internal Revenue Code Section 409A. The intent of the parties is that the
Restricted Shares granted hereunder be exempt from Section 409A of the Code,
and, to the maximum extent permitted, the Agreement and the Plan shall be
interpreted and be administered accordingly.


13.Successors and Assigns. The Agreement shall be binding on all successors and
assigns of the Participant, including, without limitation, the estate of the
Participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant's
creditors.


14.Reimbursement or Cancellation of Certain Awards. In the event that the
Committee determines that the Restricted Shares (to the extent granted based on
the achievement of performance metrics) would not have been granted, vested or
paid absent fraud or misconduct of the Participant, the Committee, in its
discretion, shall take such action as it deems necessary or appropriate to
address the fraud or misconduct. Such actions may include, without limitation
and to the extent permitted by applicable law, in appropriate cases, causing the
partial or full cancellation of any Restricted Shares granted to the Participant
or requiring partial or full repayment of the value of the Common Stock acquired
on settlement of the Restricted Shares, in each case as the Committee determines
to be in the best interests of Primerica.


























































3




